                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    RONALD DAVID MORGAN,

                               Petitioner,
                                                                    OPINION and ORDER
         v.
                                                                         19-cv-796-jdp
    CATHY A. JESS,

                               Respondent.


        Ronald David Morgan, appearing pro se, has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254.1 He challenges his conviction for multiple sex offenses against a 15-

year old child, entered in Marathon County case number 2013CF747. Morgan contends that

his conviction should be vacated because his trial counsel was constitutionally ineffective in a

number of ways. The petition is before the court for preliminary review under Rule 4 of the

Rules Governing Section 2254 Cases. Under Rule 4, I must dismiss the petition “if it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief.”

        Morgan has filed a “mixed petition,” meaning that he presented only some of his claims

in the state courts before filing his habeas petition. But federal courts cannot consider the

merits of a state habeas petitioner’s claims until the petitioner has presented those claims to

the state courts for review. 28 U.S.C. § 2254(b)(1)(A). As explained below, Morgan must

decide whether to proceed with his habeas petition only on the claims he has raised and




1
 Morgan is now incarcerated at Oshkosh Correctional Institution. Under Rule 2(a) of the
Rules Governing Section 2254 Cases and Rule 25(d) of the Federal Rules of Civil Procedure, I
have amended the caption to reflect that the proper respondent is Morgan’s current custodian,
Cathy Jess, the warden of Oshkosh.
exhausted in state courts, or alternatively, to dismiss his entire petition and refile it after he

has exhausted all of his claims.



                                       BACKGROUND

       The following facts are drawn from the petition and the Wisconsin Court of Appeals

decision affirming Morgan’s conviction. State v. Morgan, 2018 WI App 54, 383 Wis. 2d 784,

918 N.W.2d 643, review denied, 2018 WI 111, 384 Wis. 2d 466, 922 N.W.2d 300.

       In Marathon County case number 2013CF747, Morgan was charged with three counts

of second-degree sexual assault of a child under 16 years of age and one count of exposing a

child’s genitals. Morgan pleaded not guilty and proceeded to a jury trial.

       The victim was the state’s primary witness. He testified that Morgan had sexually

assaulted him while they were both at a family gathering. The victim’s mother and a sexual

assault nurse testified about what the victim had told them about the assault. The state also

played a one-hour videotaped statement that the victim had made to a forensic interviewer.

Defense counsel did not object to the mother’s testimony or the nurse’s testimony. Counsel

filed a handwritten motion in limine to preclude the recorded videotaped statement, but later

withdrew the objection.

       A police officer testified about an interview that he had with Morgan, during which

Morgan stated that he had been drinking on the night in question and that he could not

remember anything more than touching the victim’s legs and joking with him. But Morgan also

stated repeatedly during the interview that the victim was a truthful person. He also

acknowledged that he and the victim had talked about homosexuality during the family

gathering.


                                                2
       Morgan did not testify at trial, and his attorney did not present any defense witnesses.

During closing arguments, defense counsel emphasized the lack of DNA evidence and the lack

of eyewitnesses. Defense counsel also observed that there were “strange dynamics” in the

victim’s family and observed that the victim’s mother had been mad at him in the days

following the assault. The jury found Morgan guilty on all counts, and Morgan was sentenced

to six years of imprisonment and nine years of extended supervision.

       Morgan, through counsel, filed a postconviction motion challenging the effectiveness of

his trial counsel. He argued that counsel should have objected on hearsay grounds to the

victim’s videotaped statement and the mother’s testimony about the victim’s statements. The

circuit court denied Morgan’s motion after a hearing, and the court of appeals affirmed. The

Wisconsin Supreme Court denied Morgan’s petition for review on November 13, 2018.

Morgan filed his federal habeas petition on September 25, 2019.



                                           ANALYSIS

       Morgan raises four claims for relief in his habeas petition. He argues that his trial

counsel was ineffective by (1) failing to object to the victim’s videotaped interview and other

hearsay evidence introduced at trial; (2) failing to cross-examine the victim regarding his

inconsistent testimony; (3) failing to call witnesses who would have been favorable to the

defense; and (4) failing to act on a death threat made against Morgan, defense counsel, and

their investigator. Morgan concedes in his petition that the only claim for relief that he raised

in the state courts was his first claim, regarding counsel’s failure to object to hearsay evidence.

He states that the other claims were not raised because his postconviction counsel was

incompetent.


                                                3
        But a state prisoner seeking habeas relief from a federal court must first exhaust the

remedies available in the state courts. 28 U.S.C. § 2254(b)(1)(A). This means that a state

prisoner must present his claims through a complete round of state-court review, whether on

direct appeal of his conviction or in postconviction proceedings. 28 U.S.C. § 2254(b)(1)(A);

O’Sullivan v, Boerckel, 526 U.S. 838, 848 (1999); Bolton v. Akpore, 730 F.3d 685, 694 (7th Cir.

2013). Because Morgan did not present claims 2, 3, and 4 in the state courts, I cannot consider

them.

        Morgan has two choices about how to proceed with his habeas petition. First, he may

proceed only with claim 1 of his petition. If he chooses this option, I will dismiss the remaining

claims. But Morgan should know that state prisoners typically receive only one opportunity to

pursue habeas relief in federal court. This means that Morgan would not have the ability to

proceed on the dismissed claims later. See Burton v. Stewart, 549 U.S. 147, 154 (2007)

(Petitioner “may proceed with only the exhausted claims, but doing so risks subjecting later

petitions that raise new claims to rigorous procedural obstacles.”).

        Second, Morgan may try to pursue his unexhausted claims—claims 3, 4, and 5—by

dismissing this entire petition and going back to state court to exhaust those claims. Because

Morgan did not raise claims 3, 4, and 5 in his original postconviction motion, these claims will

likely be considered procedurally barred by the state courts. State v. Escalona-Naranjo, 185

Wis.2d 168, 517 N.W.2d 157 (1994). But Morgan may be able to present these claims in state

court indirectly, through an argument that his postconviction counsel was ineffective for failing

to raise these arguments. To do so, Morgan would need to file a postconviction motion in the

circuit court under Wis. Stat. § 974.06, arguing that postconviction counsel was ineffective

and caused him to default on his other claims. State ex rel. Rothering v. McCaughtry, 205 Wis. 2d


                                                4
675, 682, 556 N.W. 2d 136, 139 (Ct. App. 1996) (describing procedure for challenging

effectiveness of postconviction counsel). If Morgan chooses this option, then I will dismiss this

petition without prejudice. This petition will not count as his one habeas opportunity and he

would have the chance to try again with a new petition.

       Morgan should be aware that if he chooses the second option, he should act promptly

to exhaust his postconviction remedies in the state courts. Morgan has one year from the date

his state court conviction became final in which to file his federal habeas petition. 28 U.S.C.

§ 2244(d)(1)(A). Federal courts have discretion to stay a mixed federal habeas petition, that

is, a petition containing both exhausted and unexhausted claims. Rhines v. Weber, 544 U.S.

269, 275 (2005). But I do not think a stay is necessary or appropriate in this case. A stay is

necessary if dismissal of the petition could jeopardize the petitioner’s ability to later file a

timely habeas petition, such as when the petitioner files his application close to the end of the

one-year period. Id. In this instance, Morgan’s conviction became final on February 11, 2019,

90 days after the Wisconsin Supreme Court denied his petition for review. Anderson v. Litscher,

281 F.3d 672, 674–675 (7th Cir. 2002) (one-year statute of limitations does not begin to run

under § 2244(d)(1)(A) until expiration of 90-day period in which prisoner could have filed

petition for writ of certiorari with United States Supreme Court). His one-year period began

to run the next day, February 12, 2019. As of the date of this order October 28, 2019, 258

days of Morgan’s one-year limitations period have elapsed, meaning that 107 days remain.

       With 107 days remaining, Morgan does not risk running afoul of the statute of

limitations so long as he diligently pursues his state court remedies. As soon as Morgan

“properly files” a postconviction motion in the state courts, his habeas clock will stop, and it

will remain stopped during the entire time that the motion is “pending.” See 28 U.S.C.


                                               5
§ 2244(d)(2). An application for postconviction relief is “properly filed” under § 2244(d)(2)

once it is accepted by the state courts. Artuz v. Bennett, 531 U.S. 4, 8 (2000). Once Morgan

properly files a motion under § 974.06, his habeas clock will stop running until he receives a

final decision from the Wisconsin Supreme Court on the motion, so long as Morgan does not

miss any deadlines for filing an appeal or petition for review. Fernandez v. Sternes, 227 F.3d 977,

980 (7th Cir. 2000). The only time that will count against Morgan’s habeas clock is the time

leading up to his filing of a state court post-conviction motion and the time between the

conclusion of state court proceedings and the filing of a new federal habeas petition.

       In sum, if Morgan wishes to choose “option 2” and proceed on his unexhausted claims

2, 3, and 4, his petition must be dismissed so that he can present those claims in the state

courts. With proper diligence, Morgan has enough time remaining on his federal clock in which

to exhaust his state court remedies on these unexhausted claims without jeopardizing the

timeliness of any future federal habeas petition. Therefore, I will not stay these proceedings if

Morgan chooses option 2.

       Morgan should notify the court by the deadline below whether he wants to proceed

under option 1 or option 2. If Morgan does not respond by the date below, I will dismiss the

petition in its entirety without prejudice.



                                              ORDER

       IT IS ORDERED that petitioner Ronald David Morgan may have until November 11,

2019 to notify the court whether he wants to: (1) proceed solely on his exhausted ineffective

assistance of trial counsel claim (claim 1) and abandon his unexhausted claims (claims 2, 3,

and 4); or (2) dismiss this petition in its entirety without prejudice so that he may exhaust


                                                6
claims 2, 3, and 4 in the state courts. If the court receives no response from Morgan by

November 11, 2019, I will dismiss the petition in its entirety without prejudice.

       Entered October 28, 2019.




                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              7
